Citation Nr: 0808757	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  03-11 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for decreased visual 
acuity.

2.  Entitlement to service connection for a disability 
manifested by internal bleeding.

3.  Entitlement to service connection for a disability 
manifested by poor memory.

4.  Entitlement to service connection for a heart murmur.

5.  Entitlement to service connection for a scar of the left 
lung.

6.  Entitlement to service connection for a disability 
manifested by insomnia.

7.  Entitlement to service connection for the residuals of a 
back injury.

8.  Entitlement to service connection for the residuals of an 
injury of the left hip.

9.  Entitlement to service connection for the residuals of a 
right knee injury.

10.  Entitlement to service connection for the residuals of a 
left knee injury.

11.  Entitlement to service connection for chronic 
obstructive pulmonary disease (COPD).

12.  Entitlement to service connection for a disability 
manifested by painful menses.

13.  Entitlement to service connection for pes planus.

14.  Entitlement to service connection for the residuals of 
surgery of the neck.

15.  Entitlement to service connection for acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active service from July 1981 to July 1984 
with subsequent reserve duty.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision in January 
2002 and later by the Department of Veterans Affairs (VA) 
Jackson, Mississippi, Regional Office (RO).  

In April 2005, the Board granted service connection for 
migraine headaches, and denied service connection for 
decreased visual acuity, disability manifest by internal 
bleeding, disability manifested by poor memory, heart murmur, 
scar of the left lung, pes planus, residuals of surgery of 
the left neck, including arthritis or bursitis, PTSD, 
disability manifested by insomnia, residuals of a back 
injury, and residuals of an injury of the left hip.  The 
Board also remanded service connection claims for disability 
manifested by prolonged menses, residuals of a right knee 
injury, residuals of a left knee injury, and COPD.  

The veteran appealed the issues denied by the Board to the 
United States Court of Appeals for Veterans Claims (Court).  
In a December 2005 Joint Motion to the Court, the VA 
Secretary and the veteran, through an attorney, requested 
that the Board's decision denying the service connection 
claims be vacated and the case be returned to the Board for 
further action.  The Court granted that motion later in 
December 2005.  In July 2006, the Board remanded the appeal 
to the RO for further development pursuant to the Joint 
Motion.  

The issues of entitlement to service connection for a 
disability manifested by prolonged menses, residuals of a 
right knee injury, residuals of a left knee injury, COPD, pes 
planus, back, neck and acquired psychiatric disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Decreased visual acuity is shown to be due to refractive 
error.

2.  A disability manifested by internal bleeding is not 
currently demonstrated in the record.

3.  A disability manifested by loss of memory is not 
demonstrated in the record.

4.  A disease manifested by a heart murmur is not show in 
service or until many years thereafter and is not shown to be 
related to service.   

5.   Scar of the left lung was not shown in service or until 
many years thereafter and is not shown to be related to 
service.  

6.  A disability manifested by insomnia is not currently 
demonstrated in the record.

7.  Residuals of a left hip injury are not currently 
demonstrated in the record.


CONCLUSIONS OF LAW

1.  Decreased visual acuity was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

2.  A disability manifested by internal bleeding was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  A disability manifested by loss of memory was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

4.  Heart murmur was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).

5.  Scar of the left lung was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

6.  A disability manifested by insomnia was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

7.  Residuals of a left hip injury were not incurred in nor 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.3033, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In correspondence dated May 2004 and August 2006, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claims for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claims.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

VA has also done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  Response from the Social Security 
Administration was received in March 2007.    

Based upon the above, the Board finds that the duties to 
notify and assist have been met.  38 U.S.C.A. §§ 5103-5103A 
(West 2002) and 38 C.F.R. § 3.159 (2007).

II.  Service Connection

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cardiovascular-renal disease or arthritis become manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1131, 1137; 38 C.F.R. § 3.307, 
3.309.

Regardless of the theory of entitlement, however, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 
1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).   It 
is well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service- 
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "It is the 
responsibility of the BVA, . . . to assess the credibility 
and weight to be given to evidence".  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the appellant or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

Analysis

The veteran is seeking service connection for decreased 
visual acuity that she asserts is associated with the head 
injury sustained during service.  Review of the record shows 
that she was diagnosed with astigmatism in a pre-service 
report of medical examination in February 1979.  Service 
medical records note complaint of eye twitching in May 1984.  
The diagnosis was allergic rhinitis and conjunctivitis.  
There was no demonstration of an underlying worsening of her 
astigmatism.  Separation examination in July 1984 was 
negative for any eye disability.  

VA eye examination in November 1984 indicated normal eye 
evaluation.  A September 1985 VA treatment record noted 
complaints of her condition worsening.  She complained of 
seeing circles form both eyes and at times just a "flash."  
The diagnoses were r/o retinal hole, optic migraine, and 
retinas detachments.  An August 1986 VA eye examination 
revealed no negative findings involving the eyes.  A 
September 1986 VA treatment record indicated a diagnosis of 
ocular migraine.  An April 1987 eye evaluation revealed 
myopia astigmatism.  

An examination was conducted by VA in July 2004 to ascertain 
the current nature and extent of any eye disorder.  At that 
time, the examiner rendered an opinion that the veteran had a 
normal objective eye examination, with no significant 
pathology found.  She had myopia in the right eye and myopic 
astigmatism in the left.  There were also early signs of 
presbyopia that were normal for her age.  She did have visual 
symptoms associated with her migraine headaches, but this was 
not an actual eye disorder.

The veteran is shown to have myopia and presbyopia which are 
refractive errors of the eyes.  Congenital or developmental 
defects, refractive error of the eyes, and personality 
disorders, as such, are not diseases within the meaning of 
applicable legislation providing compensation benefits. 38 
C.F.R. § 3.303(c).  Where during service a congenital or 
developmental defect is subject to a superimposed injury or 
disease, service connection may be warranted.  VAOPGCPREC 82-
90 (July 18, 1990).  In this case, no superimposed injury or 
disease is shown in service to have caused a worsening of her 
eye condition in service.  A such, service connection is not 
warranted.   

The veteran is claiming service connection for disabilities 
manifested by internal bleeding and poor memory, scar of the 
left lung, insomnia, and residuals of an injury of the left 
hip.    

The Board notes that service medical records fail to show 
complaints, treatment, or diagnoses involving internal 
bleeding and poor memory, scar of the left lung,  insomnia, 
or a left hip injury.  Moreover, pertinent to the claims of 
disability manifested by internal bleeding and poor memory, 
insomnia and residuals of a left hip disability, there is no 
competent medical evidence of a current disability.  

A complete compensation examination was undertaken in 
November 1984, at which time, examination of the skin, head, 
face and neck were normal.  Evaluation of the cardiovascular 
system showed a normal sinus rhythm with no murmurs, good 
tones and adequate peripheral vessels.  The lungs were clear 
to percussion and auscultation and the musculo-skeletal 
system showed no diseases, injuries, or scars, with normal 
range of motion.  Neurologic examination was normal. 

Pertinent to the insomnia claim, there was no treatment or 
diagnosis of insomnia noted in service.  Post-service medical 
records include a chest X-ray study conducted at a private 
facility in August 1999, showing the lungs to be clear and 
the diaphragm to be in normal position.  Calcified lymph 
nodes were noted overlying the left hilar region and there 
appeared to be a left upper lobe calcified pulmonary nodule.  
The assessment was of healed granulomatous disease.

An April 2003 medical report from Dr. Addo indicated an 
assessment of hirsutism and abnormal prolactin level, only 
marginally abnormal.  An x-ray report dated in April 2003 
revealed a 1.3 centimeter solid nodule within the lower poles 
of the left thyroid lobe, probably an adenoma.  Otherwise, 
normal thyroid ultrasound. 

Upon review, the veteran is not currently exhibiting symptoms 
or diagnoses of internal bleeding, memory loss, a heart 
murmur, insomnia, or residuals of a left hip injury.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  While she had 
exhibited old granulomatous disease of the lungs, actual lung 
scarring was not shown and the granulomatous disease is not 
shown in active service, for many years following separation 
from active service, is not otherwise related to active 
service.  Under these circumstances, service connection for 
these claimed disabilities is not warranted, as none of the 
claimed conditions has been medically linked to her period of 
active duty.  38 C.F.R. § 3.303.  

The veteran is claiming service connection for disability 
manifested by heart murmur.  Service medical records are 
negative for cardiovascular problems.  Separation examination 
in July 1984 indicated normal heart evaluation.  VA 
examination in November 1984 also failed to reveal any heart 
abnormalities.  

A July 1988 medical examination report for reserve duty noted 
abnormal findings of the heart.  A diagnosis of intermittent 
systolic murmur was given.  The remaining clinical evaluation 
was normal and she was found qualified for retention.  She 
also reported being in excellent health in the report of 
medical history in July 1988.  An echocardiogram in June 1990 
was found essentially normal without clear evidence of 
valvular heart disease.  A November 1990 Disability 
Cardiovascular Questionnaire indicated no current 
cardiovascular illness.  VA treatment record in October 2002 
noted a history of heart murmur found on echocardiogram in 
March 2001, and asthma.  The examiner indicated that the 
veteran reported having neuromuscular disorder, and history 
of assault in military, reporting migraine and lung condition 
related to this episode. 

Upon review, the veteran's heart murmur is first shown four 
years following separation from service.  There is no 
evidence of a disability manifested by heart murmur in 
service, or any competent medical evidence relating any heart 
murmur to service.  

During the appeal, the veteran submitted numerous statements 
in support of her claims, and attached medical records 
showing treatment for her claimed conditions while she was 
still serving in the reserves.  Service connection may only 
be granted for disability resulting from disease or injury 
incurred or aggravated in active service, while performing 
active duty for training, or an injury incurred or aggravated 
while performing inactive duty for training.  38 U.S.C.A. §§ 
101(24), 106, 1110,; 38 C.F.R. §§ 3.6, 3.303, 3.304.  Service 
connection is generally not legally merited when a disability 
incurred on inactive duty for training results from a disease 
process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).  
While some of her claimed disabilities and diseases 
manifested at the time she was in the reserves, they were not 
manifest in active service, or otherwise shown to be related 
to active or inactive training for the reserves.

The Board recognizes the veteran's argument that her claimed 
diseases and disabilities have been chronic since separation 
from active service.  Although treatment for a head injury is 
not shown in the service medical records, the veteran did 
submit a statement from D.K. that supports her assertion of 
an in-service assault.  Nevertheless, the evidence failed to 
indicate that the above claimed diseases or disabilities were 
treated in-service, were chronic following service, or were 
otherwise due to an in-service head injury.  

Separation examination in July 1984 was negative for abnormal 
findings involving internal bleeding, poor memory, heart 
murmur, scar of the left lung, insomnia or residuals of an 
injury of the left hip.  The November 1984 VA examination 
report was negative for these claimed diseases and 
disabilities.  Importantly, report of medical examinations 
for reserve duty in November 1991, September 1996, and 
November 1999 failed to abnormal findings indicative of these 
claimed diseases or disabilities.  A response from SSA was 
received in March 2007 where SSA indicated that no records 
could be retrieved.  SSA indicated that the veteran filed an 
initial claim for SSA disability benefits in November 2000, 
but was denied in January 2001.  Her request for 
reconsideration was denied in March 2001.  Her claim was 
denied before an Administrative Law Judge in August 2002, and 
her appeal to the Appeals Council was denied in February 
2003.  She was not eligible for ay Supplemental Security 
Income.  

Other than the claim for decreased visual acuity, the Board 
declines to obtain a medical nexus opinion with respect to 
the other claims because there is no evidence of disease or 
disability in service or chronic disease or disability due to 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, a current disability manifested by internal bleeding, 
poor memory, or insomnia is not shown.  Residuals of an 
injury of the left hip are also not shown in the record.  
Scar of the left lung was not shown in service and the first 
suggestion of pertinent disability many years after active 
duty.  As a result, relating any of the above claims to 
service would certainly be speculative.  Service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102.  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. § 5103A.

Based upon the above, the preponderance of the evidence is 
against the claims of entitlement to service connection for 
decreased visual acuity, disability manifested by internal 
bleeding, disability manifested by poor memory, heart murmur, 
scar of the left lung, disability manifested by insomnia and 
residuals of an injury of the left hip.  Thus, the benefit of 
the doubt doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, these claims 
are denied.


ORDER

Service connection for decreased visual acuity is denied.

Service connection for a disability manifested by internal 
bleeding is denied.

Service connection for a disability manifested by poor memory 
is denied.

Service connection for a heart murmur is denied.

Service connection for a scar of the left lung is denied.

Service connection for a disability manifested by insomnia is 
denied.

Service connection for the residuals of a back injury is 
denied.

Service connection for the residuals of an injury of the left 
hip is denied.


REMAND

The veteran is seeking service connection for a disability 
manifested by prolonged menses, the residuals of injury of 
each knee, back, neck, psychiatric disabilities and COPD.  

Review of the records shows that during service and 
thereafter, the veteran has been seen for complaints of 
irregular menses.  On examination for VA in June 2004, it was 
noted that the veteran had prolonged intervals of amenorrhea 
that could be related to an androgen excess endocrine 
problem.  The examiner indicated that he was unable to find a 
work-up for this in her voluminous medical records.  While 
this testing was apparently recommended it was not 
accomplished. 

Regarding the veteran's claims for knee injury residuals it 
is noted that medical records from an apparent period of 
active duty for training in March 1989, the veteran 
complained of cramps and pain in her right leg, the 
assessment was of a strain of the right leg, with the need 
for further testing of the left knee prior to a final 
evaluation.  An orthopedic evaluation was to be performed 
"at home," but if this was accomplished, there is no report 
of record.  

As to her of service connection for COPD, it is noted that an 
examination performed for service in a reserve unit noted 
that the veteran had mild obstructive airway disease.  VA 
pulmonary function testing performed in December 2000 shows 
moderate chest restriction; the impressions included 
"breathing problems."  

Based upon the above findings, the Board remanded these 
issues for further development in April 2005.  None of the 
development requested in the April 2005 Board remand was 
performed.  In Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board confers on a veteran 
(or claimant), as a matter of law, the right to compliance 
with the remand orders, and that the Secretary of Veterans 
Affairs has a concomitant duty to ensure compliance with the 
terms of the remand.  The Court also held that the Board errs 
in failing to ensure compliance with remand orders of the 
Board or the Court.  Id.  Accordingly, the issues of 
entitlement to service connection for a disability manifested 
by prolonged menses, residuals of a right knee injury, 
residuals of a left knee injury, and COPD must be remanded 
for compliance with the Board's prior remand instructions.  

Entitlement to service connection for pes planus requires 
further development.  Report of medical examination February 
1981 notes abnormal findings of pes planus, asymptomatic.  
Thus, pes planus pre-existed entry into service.    

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre- existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  In addition, "[t]he usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment . . . will not be considered 
service-connected unless the disease or injury is otherwise 
aggravated by service." 38 C.F.R. § 3.306(b)(1).

The Court has consistently stated that temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
aggravation in service unless the underlying condition, not 
just the symptoms, has worsened.  See Maxson v. West, 12 Vet. 
App. 453, 458 (1999), citing Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); see also Daniels v. Gober, 10 Vet. App. 474, 
479 (1997).

Here, service medical records show treatment for the right 
foot.  Emergency care and treatment record in September 1983 
indicated complaints of pain to the first and 2nd metatarsal 
area, plantar aspect of the right foot after a lot of 
dancing.  There was tenderness to palpation.  The diagnosis 
was tendonitis vs. soft tissue injury.  Post-service medical 
records show a diagnosis of plantar fasciitis in 1988.  

The record fails to show whether the veteran's pre-existing 
pes planus permanently worsened as s result of the September 
1983 right foot injury, or that the veteran otherwise 
developed a new, chronic right foot disability in service 
that is separate an apart from pes planus.  Examination with 
etiological opinion is therefore necessary before 
adjudication on the merits.  38 C.F.R. § 3.159. 

For the residuals of a surgery of the neck claim, service 
medical records show complaints of lumps on her neck in 
January 1982.  A diagnosis of abscess, neck was shown and she 
was referred to general surgeon.  Treatment record in January 
1982 notes draining of abscess was performed.  Treatment 
records in June and July 1984 note treatment for fungal 
infection of the neck and significant break through bleeding.  
The veteran received treatment with follow up recommended as 
needed.  No further treatment noted in service.  Treatment of 
the cervical spine, or neck pain, is shown in the private 
medical records from 2005 and 2006.  

As to her back disability claim, a December 2000 VA 
examination shows that the veteran reported a history of 
arthritis since 1984.  She described it as being a mild to 
moderate pain that was migratory and attributed the arthritis 
to her military service.  After examining the veteran, the 
physician diagnosed her as having generalized arthritis and 
arthralgias.  A July 2002 nerve conduction study indicated 
normal clinical findings.  A July 2002 VA treatment report 
indicated no evidence of neuro-muscular disease at that time.  
Further, private medical records in 2005 to 2006 note 
treatment and diagnoses of lumbar spondylosis and lumbar 
bulging disc.  

To date, the veteran has not been afforded a VA examination 
to determine whether she has residuals of surgery of the neck 
and for back disability, and if so, whether the conditions 
might be related to or had their onset during service.  In 
Charles v Principi, 16 Vet. App. 370, 374-75 (2002), the 
Court held that the veteran was competent to report that she 
had experienced a continuity of symptomatology since service.  
Here, in light of Charles, the Board finds that the veteran 
must be scheduled for an appropriate VA examination because 
such an examination is necessary because the current record 
does not contain sufficient information to decide the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

For the acquired psychiatric disability claim, to include 
PTSD, VA examination in November 1984 noted complaints of in-
service harassment by some troops under her command in 
January 1984.  She also described being hit one night late 
and later being harassed while she was in a port-a-john.  The 
veteran stated that she reported the harassment and some 
soldiers were discharged because they were found to be under 
the influence of marijuana.  Further attempts to investigate 
this caused bad feelings between her and her commander and 
this led to her not being allowed to re-enlist, according to 
the veteran.  She denied any psychiatric problems during 
service except that she stated that she was quite upset and 
"became paranoid" during the period after the incident in 
the field in January 1984.  The examiner commented that there 
was no evidence in her military record of any significant 
psychiatric problems.  She also described no specific health 
problems and there was no evidence of any psychotic process.  
The diagnosis was adjustment disorder with mixed emotional 
features now mild and resolving.

As the veteran is claiming a current psychiatric disability, 
to include PTSD, related to an in-service incident.  Service 
connection for PTSD requires medical diagnosis of PTSD, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2007).  When as in this case the veteran 
was not engaged in combat, verification of her claimed 
stressors is required.  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).  Here, the issues of diagnosis, corroboration of the 
claimed in-service stressor, and etiology are at issue.  

The Court in Patton v. West, 12 Vet. App. 272 (1999) held 
that VA manual procedures for developing evidence related to 
PTSD claims based on personal assault must be followed and 
remanded the claim for additional notice and development.  
The Court noted that in cases where available records do not 
provide objective or supportive evidence of the alleged in- 
service stressor it may be required that VA develop 
alternative sources of information.  Consistent with the 
holding in Patton, VA must notify the veteran of the possible 
alternative sources for verifying her claimed in-service 
stressors due to personal assault.

In August 2001 the RO sent the veteran a VA Form 21-95-1, 
Statement in Support of Claim for Service Connection for 
Post-Traumatic Stress Disorder (PTSD).  Subsequently, the RO 
received her response outlining her claimed stressors as 
including being assaulted in service.  The Veterans Benefits 
Administration Adjudication Procedure Manual (M21-1), now 
designated M21-1MR, Part IV, Subpart ii, Chapter 1, Section 
D.17, provides that a VA Form 21-087a, Statement in Support 
of Claim for Service Connection for Post-Traumatic Stress 
Disorder (PTSD) Secondary to Personal Trauma be forwarded to 
veteran's alleging in-service stressors related to personal 
assault.  The claim must be remanded to comply with VA 
development procedures as set out in the manual as required 
by Patton.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take customary measures 
to verify the periods that the veteran was 
on active duty for training or inactive 
duty training since her discharge from 
active duty in 1984.

2.  The RO must furnish the veteran 
appropriate notice as required by 38 
C.F.R. § 3.304(f)(3) (2007) in cases 
alleging PTSD due to personal assault.  
This must include a discussion of the 
alternative sources of evidence that she 
may submit to verify her claimed in-
service stressor.

3.  VA should forward a VA Form 21-087a, 
Statement in Support of Claim for Service 
Connection for Post-Traumatic Stress 
Disorder (PTSD) Secondary to Personal 
Trauma to the veteran to solicit details 
of his claimed in-service stressors.  This 
should include the location where the 
incident took place, the approximate date 
(within a two month time period) of the 
incident and the unit of assignment at the 
time the stressful event occurred, and the 
full names of any other individuals 
involved or who witnessed the event.  The 
veteran should be informed that failure to 
provide sufficient details may result in 
her claimed in- service stressors being 
unverifiable and her claim being denied.  
If the veteran fails to respond or submits 
insufficient evidence to provide a basis 
of research, VA shall make a formal 
finding as instructed in M21-1MR, Part IV, 
Subpart ii, Chapter 1, Section D.16.

4.  If the veteran submits additional 
details of her claimed in-service 
stressors including the location where the 
incident took place, the approximate date 
(within a two month time period) of the 
incident and the unit of assignment at the 
time the stressful event occurred, VA 
should assemble a written statement 
outlining her claimed in-service stressors 
and request verification through official 
sources.

5.  The RO should make arrangements for 
the veteran to undergo examinations to 
ascertain the nature of her gynecologic, 
knee, respiratory, foot and back disorders 
and residuals of surgery of the neck.  All 
indicated studies should be undertaken, 
including testing for an androgen excess 
endocrine problem.  The examiner must 
diagnose any current gynecologic, knee, 
respiratory, feet disorders feet and neck.  

For the gynecologic, knee, respiratory 
disorder, back and residuals of surgery of 
the neck, the examiner should render 
opinions regarding whether it is at least 
as likely as not (probability of 50 
percent or greater) that any gynecologic, 
knee, respiratory, back or neck disorder 
is related to service.  

For the feet, the examiner should opine as 
to whether the veteran's pre-existing pes 
planus permanently increased in severity 
during service beyond its natural 
progress.  If there was any permanent 
increase in severity during service beyond 
its natural progress, the physician should 
specify what measurable degree of 
permanent increase is related to service.  
The examiner should also opine as to 
whether the veteran's current feet 
disability, other than pes planus, is 
related to service.  

6.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should afford the 
veteran a VA psychiatric examination to 
determine the nature, extent and etiology 
of any psychiatric disability found to be 
present.  The claims folder should be made 
available to and reviewed by the examiner.  
All necessary tests should be conducted, 
and the examiner should rule in or exclude 
a diagnosis of an acquired psychiatric 
disability, to include PTSD.  The report 
of examination should note all psychiatric 
disabilities found to be present, and the 
examiner should comment as to whether it 
is at least as likely as not that any 
psychiatric disability found to be present 
is related to or had its onset during 
service. 

If the examiner diagnoses the veteran as 
having PTSD, the examiner should indicate 
the stressor(s) underlying that diagnosis.  
In doing so, the examiner must comment on 
the VA diagnoses of PTSD due to any 
claimed in-service stressor.  The 
rationale for any opinion expressed should 
be provided in a legible report.

7.  Following the above, the RO should re-
adjudicate the appeal.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


